Motion to dismiss appeal from a referee’s decision granted, without costs, on the ground that such decision is not appealable. *988Motion to dismiss appeal from a decision of the Workmen’s Compensation Board, which directed that the ease be restored to the referee’s calendar for further development of the record and a decision on the completed record, granted, without costs, on the ground that no appeal lies from a nonfinal decision of the board. Greenblott, J. P., Cooke, Sweeney, Kane and Main, JJ., concur.